MEMORANDUM **
California state prisoner Marvin G. Hollis appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendants were deliberately indifferent to his foot condition by failing to provide orthotic shoe inserts. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a grant of summary judgment. Rene v. MGM Grand Hotel, Inc., 305 F.3d 1061, 1064 (9th Cir.2002) (en banc). We review for abuse of discretion a decision not to permit further discovery pursuant to Federal Rule of Civil Procedure 56(f). Nicholas v. Wallenstein, 266 F.3d 1083, 1089 (9th Cir.2001). We affirm.
The district court properly granted summary judgment because Hollis failed to raise a genuine issue of material fact as to whether defendants intentionally failed to provide the orthotics. See Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976) (holding that negligence is insufficient to establish deliberate indifference).
Hollis’s remaining contentions are unavailing.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.